Case: 16-50755      Document: 00514046899         Page: 1    Date Filed: 06/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-50755                              FILED
                                  Summary Calendar                        June 23, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAMART JOEL KWAJA, also known as Michael Lamart, also known as Lmart
Kwaja, also known as Lamart J. Kwaja, also known as Lamart J. Martin, also
known as Lamart Joel Martin, also known as La Mart J. Martin,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CR-183-1


Before BENAVIDES, DENNIS and PRADO, Circuit Judges.
PER CURIAM: *
       Lamart Joel Kwaja pleaded guilty of assault on a federal officer, and he
was sentenced within the guidelines range to a 120-month term of
imprisonment and to a three-year period of supervised release.
       Kwaja contends that the district court abused its discretion in denying
his motion to continue the sentencing hearing to enable him to obtain expert


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50755    Document: 00514046899     Page: 2   Date Filed: 06/23/2017


                                 No. 16-50755

evaluation of the officer’s medical records and that the district court clearly
erred in finding that the officer sustained a serious bodily injury for purposes
of applying U.S.S.G. § 2A2.2(a) & (b)(3)(C).
      A preponderance of the evidence shows that the officer experienced
extreme physical pain and a protracted impairment of his brain because of
Kwaja’s assault. See United States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013);
see also U.S.S.G. § 1B1.1, comment. (n.1(L)). Kwaja has not shown that he was
seriously prejudiced by the denial of his motion for a continuance, and the
district court’s finding that the officer sustained a serious bodily injury is
plausible in light of the record as a whole, and, therefore, is not clearly
erroneous. See United States v. Stanford, 805 F.3d 557, 567 (5th Cir. 2015),
cert. denied, 137 S. Ct. 491 (2016); Alaniz, 726 F.3d at 618; see also United
States v. Garza-Robles, 627 F.3d 161, 169-70 (5th Cir. 2010); United States v.
Moore, 997 F.2d 30, 37 (5th Cir. 1993).
      Next, Kwaja asserts that, in applying U.S.S.G. § 3A1.2(b), the district
court erred in finding that the assault was motivated by the officer’s status as
a government official. The sole reason Kwaja’s altercation with the officer
arose was because the officer was acting in his official capacity as a federal
policeman. The district court did not clearly err. See United States v. Williams,
520 F.3d 414, 424 (5th Cir. 2008).
      Finally, Kwaja contends that the sentence is greater than necessary to
satisfy the statutory sentencing factors and, therefore, is substantively
unreasonable. Kwaja’s mere disagreement with the district court’s weighing
of the statutory factors is insufficient to overcome the presumption of
reasonableness applicable to his within-guidelines sentence. See United States
v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The judgment is AFFIRMED.




                                       2